dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-239-CV





AMX ENTERPRISES, L.L.P.,	APPELLANT

F/K/A AMX ENTERPRISES, INC.
  	



V.



MASTER REALTY CORP. AND	APPELLEES

COMPOSITE INVESTMENTS, INC.



----------

FROM THE 141
ST
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Agreed Motion To Dismiss Appeal As To Composite Investments, Inc. Only.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant as to appellee Composite Investments, Inc. only.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
AMX Enterprises, L.L.P., f/k/a AMX Enterprises, Inc.
 v. 
Master Realty Corp.
”

Costs of the appeal of appellant as to appellee Composite Investments, Inc. only shall be paid by appellant, 
for which let execution issue.



PER CURIAM	





PANEL B:  GARDNER, HOLMAN, and WALKER, JJ.



DELIVERED:   July 24, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.